DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims foreign priority to CN202010727693.X filed on 07/24/2020.

Information Disclosure Statement
The information disclosure statements (IDS) dated 07/23/2021 and 03/11/2022 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Interpretation
To the best of the Examiners understanding the terms cocoamidopropyl betaine and cocamidopropyl betaine are understood to be separate compounds. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Obias et al. (US Patent Application 2015/0164778 A1). 
Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6). Obias teaches that the composition may further comprise sodium fluoride (Obias at claim 8).
Obias differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Obias teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Obias to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).

Regarding instant claim 1, Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6). The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.1 to about 1:3.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 2, Obias teaches a personal care composition comprising cocamidopropyl betaine (Obias at claim 7).
Regarding instant claim 3, Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6). The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.2 to about 1:3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 4, Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6). The ranges of sodium lauryl sarcosinate and betaine within these ranges overlap with the instantly claimed range of 0.5% to 1% for sodium lauryl sacrosinate and 1% to 1.5% for betaine. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 5, Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6). The ranges of sodium lauryl sarcosinate and betaine within these ranges overlap with the instantly claimed range of 0.6% to 0.9% for sodium lauryl sacrosinate and 1.1% to 1.4% for betaine. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 6, Obias teaches a personal care composition comprising cocamidopropyl betaine and sodium lauroyl sarcosinate (Obias at claim 7) wherein both are present in an amount from 0.001 to 10% weight by weight of the composition (Obias at claim 6).  The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.4 to about 1:1.6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Obias teaches that the composition may further comprise sodium fluoride (Obias at claim 8).
Regarding instant claim 9, Obias teaches the use of zinc (Obias at [0014]).
Regarding instant claim 10, Obias teaches the composition may be a toothpaste or oral gel (Obias at [0010]).
Regarding instant claim 11, Obias teaches that the composition may include sodium lauryl sulfate and further offers alternatives including sodium lauroyl sarcosinate (Obias at claim 7) which would allow for a sodium lauryl sulfate free composition to be produced. The inclusion of sodium lauryl sulfate is optional as of Obias at claim 7.

B) Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application US2012/0219606 A1). 
Deckner teaches a toothpaste or tooth gel (Deckner at [0187]) containing sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]), zinc oxide (Deckner at [0184-0185]), arginine (Deckner at [0120]), and stannous fluoride (Deckner at [0106-0107]). Deckner teaches that some embodiments may be essentially free of sodium lauryl sulfate (Deckner at [0183]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]).
Deckner differs from the instant claims in this rejection insofar as it does not teach the
combination of the instantly recited components with sufficient specificity for anticipation. Deckner teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Deckner to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Deckner teaches a toothpaste or tooth gel comprising sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]). The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.1 to about 1:3.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 3, Deckner teaches a toothpaste or tooth gel comprising sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]). The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.2 to about 1:3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 4, Deckner teaches a toothpaste or tooth gel comprising sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]). The ranges of sodium lauryl sarcosinate and betaine within these ranges overlap with the instantly claimed range of 0.5% to 1% for sodium lauryl sacrosinate and 1% to 1.5% for betaine. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 5, Deckner teaches a toothpaste or tooth gel comprising sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]). The ranges of sodium lauryl sarcosinate and betaine within these ranges overlap with the instantly claimed range of 0.6% to 0.9% for sodium lauryl sacrosinate and 1.1% to 1.4% for betaine. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 6, Deckner teaches a toothpaste or tooth gel comprising sodium lauryl sarcosinate (Deckner at [0175]), betaine (Deckner at [0099], [0123], [0180]). Deckner teaches the use of sodium lauryl sarcosinate as an anionic surfactant at a level from about 0.025% to about 9% by weight of the composition (Deckner at [0175]).  Deckner teaches the use of betaine as a therapeutic active or surfactant at a level from 0.1% to 30% by weight of the composition (Deckner at [0099], [0123], [0180]). The ratio of sodium lauryl sarcosinate to betaine within these ranges would be able to overlap with the instantly claimed range of 1:1.4 to about 1:1.6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Deckner teaches a toothpaste or tooth gel comprising stannous fluoride (Deckner at [0106-0107]).
Regarding instant claim 8, Deckner teaches a toothpaste or tooth gel comprising arginine (Deckner at [0120]).
Regarding instant claim 9, Deckner teaches a toothpaste or tooth gel comprising zinc oxide (Deckner at [0184-0185]).
Regarding instant claim 10, Deckner teaches a toothpaste or tooth gel (Deckner at [0187]).
Regarding instant claim 11, Deckner teaches that some embodiments may be essentially free of sodium lauryl sulfate (Deckner at [0183]).


C) Claims 1-3, 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 104095771 A, English translation provided). 
Fang et al. teaches a toothpaste composition (Fang at page 2), which includes cocamidopropyl betaine and sodium lauroyl sarcosinate in a ratio between 1:2 and 3:1 (Fang at claim 1). Fang further teaches the use of amino acids (Fang at page 3).
Fang differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Fang teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Fang to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Fang et al. teaches a toothpaste composition (Fang at page 2), which includes cocamidopropyl betaine and sodium lauroyl sarcosinate in a ratio between 1:2 and 3:1 (Fang at claim 1). This ratio between cocamidopropyl betaine and sodium lauroyl sarcosinate overlaps with the instantly claimed range of 1:1.1 to 1:3.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 2, Fang et al. teaches a toothpaste composition (Fang at page 2), which includes cocamidopropyl betaine (Fang at claim 1).
Regarding instant claim 3, Fang et al. teaches a toothpaste composition (Fang at page 2), which includes cocamidopropyl betaine and sodium lauroyl sarcosinate in a ratio between 1:2 and 3:1 (Fang at claim 1). This ratio between cocamidopropyl betaine and sodium lauroyl sarcosinate overlaps with the instantly claimed range of 1:1.2 to 1:3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 6, Fang et al. teaches a toothpaste composition (Fang at page 2), which includes cocamidopropyl betaine and sodium lauroyl sarcosinate in a ratio between 1:2 and 3:1 (Fang at claim 1). This ratio between cocamidopropyl betaine and sodium lauroyl sarcosinate overlaps with the instantly claimed range of 1:1.4 to 1:1.6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 8, Fang et al teaches the use of amino acids (Fang at page 3).
Regarding instant claim 10, Fang et al teaches a toothpaste (Fang at page 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35-43 of copending Application No. 17/250,562 in view of Deckner et al. (US Patent Application US2012/0219606 A1).  The instant application recites an oral care composition comprising sodium lauroyl sarcosinate and a betaine, wherein the weight ratio of sodium lauroyl sarcosinate to the betaine is from 1:1.1 to 1:3.5. The instant application further recites the inclusion of a fluoride ion source, a basic amino acid, a zinc ion source and an absence of sodium lauryl sulfate.
‘562 teaches an oral care composition (‘562 at claim 35) comprising sodium lauroyl sacosinate and coamidopropyl betaine (‘562 at claim 43) wherein the amount of surfactant is from about 0.5% to about 5% by weight of the composition (‘562 at claim 36).  
‘562 does not teach the inclusion of a fluoride ion source, a basic amino acid, or a zinc ion source. The teachings of Deckner cure this deficit.
The teachings of Deckner are discussed in the 103-obviousness type rejection above.
It would have been prima facie obvious to have combined the oral care compositions of ‘562 and Deckner for the predictable result of an oral care composition because both teach an oral care composition comprising sodium lauroyl sacrosinate and cocamidopropyl betaine. 
 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/            Examiner, Art Unit 1612    



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612